Title: To George Washington from Claude-Anne, Marquis de Saint-Simon, 8 September 1781
From: Saint-Simon, Claude-Anne, Marquis de
To: Washington, George


                  Excellenceau camp de Williamsburg le 8 Septembre 1781
                     
                  
                  J’attendais avec impatience une occasion de temoigner à votre Excellence combien je m’estimais heureux de Commander un Corps de Troupes françaises qui venait Servir Soùs Ses ordres et d’être à partíe de contribuer à la gloire et aux Succés des armees Americaines qui Se Sont acquis dans la reputation et l’admiration generale sous le Commandement de votre Excellence  
                  Ma jonction avec les troupés commandées par M. Le Marquis de la Fayette S’est faite aujourd’hui.  Nous Sommes campés ensemble en arriere de Williamsburg  Cette réunion Si desirée par nous tous et principalement par mois nous cause la joie la plus vive.  Elle Sera complette, lorsque nous Serons a meme De rendre nos hommages et De prouver à votre Excellence notre Zele et notre ardeur à Servir la cause nos respectables alliés.  
                  Le Corps des troupes à mes ordres est composé des Regimens de la tete de l’Infanterie francaise; et j’ai Sous la tente actuellement  effectif.  Trois mille Cent hommes.  J’ai huit pieces de canons de Campagne Servier par un detachement du Corps Royal d’Artillerie.  Il est pourvû de munitions pas considerables à la vérité; mais il peut agir pendant quelque tems Sans avoir Besoin de Secours en ce genre.  il brûle d’envie et d’impatience de faire essayé des moiens qu’il à d’autant que tous les francais Sentent combien ce Sera agréable à leurRoi.  
                  Je Suis avec les Sentimens les plus respectueux Monsieur Votre trés humble et trés obeissant Serviteur  
                  
                                       
                            
                            St Simon
                        